Case 1:20-cv-10445-IT Document 1-4 Filed 03/04/20 Page 1of5

BOARD OF BAR OVERSEERS

of the Supreme Judicial Court

99 HIGH STREET
BOSTON, MASSACHUSETTS 02110

BOARD OF BAR OVERSEERS 617-728-8700 GENERAL COUNSEL
JEFFREY R. MARTIN, CHAIR Fax: 617-482-8000 JOSEPH S. BERMAN
MARIANNE C, LEBLANC, VICE CHAIR ‘
PAULA M. BAGGER massbbo.org ASSISTANT GENERAL COUNSEL
ELISABETH O. daSILVA PAUL M. REZENDES
APRIL C, ENGLISH JEFFREY D, WOOLF
FRANK E. HILL, III MERLE R. Hass
MARSHA V. KAZAROSIAN
FRANCIS P. KEOUGH LEGAL PROGRAM MANAGER
DAVID B. KRIEGER, M.D. January 16, 2020 MICHELLE YU
ELIZABETH RODRIGUEZ-Ross
ERNEST L. SARASON, JR. EXECUTIVE DIRECTOR
A, CLARISSA WRIGHT GREGORY J. WENGER

Via email and hand delivery

Adam C. LaFrance, Esq.

Office of Bar Counsel

99 High Street, 2"4 Floor
Boston, MA 02110

Via email and regular and certified mail
Lisa Siegel Belanger, Esq.

Belanger Law Office
300 Andover St, Number 194
Peabody, MA 01960

RE: Bar Counsel, Petitioner vs. Lisa Siegel Belanger, Respondent
BBO File No. C2-17-00247608

Dear Attorneys LaFrance and Belanger:

Enclosed kindly find a copy of the Vote of the Board of Bar Overseers taken at its meeting held
January 13, 2020 with regard to the above matter,

Thank you for your attention to this matter.

Sincerely yours,

e D. Risk
Legal Administrative Assistant

/jdr
cc: Raquel Webster, Esq.
Marcelle Willock M.D.
Sally Ann Janulevicus, Esq.
Rodney 8. Dowell, Esq.
Certified Mail/Return Receipt Requested & First Class Mail to Respondent
#7014 1200 0001 4056 9792
 

Caco 1 20 C¥. 40445. | Document 1-4. Ejled 03/04/20 Page 2 of 5

VAS

BOARD OF BAR OVERSEERS

of the Supreme Judicial Court

99 HIGH STREET

BOSTON, MASSACHUSETTS 02110
BOARD OF BAR OVERSEERS 617-728-8700 GENERAL COUNSEL
JEFFREY R. MARTIN, CHAIR Fax: 617-482-8000 JOSEPH S. BERMAN
MARIANNE C. LEBLANC, VICE CHAIR :
PAULA M. BAGGER massbbo,org ASSISTANT GENERAL COUNSEL
ELISABETH O, daSILVA PAUL M. REZENDES ‘
APRIL C, ENGLISH JEFFREY D. WOOLF
FRANK E. Hit, II MERLE R. HASS
MARSHA V. KAZAROSIAN
FRANCIS P. KEouGH LEGAL PROGRAM MANAGER
DAVID B. KRIEGER, M.D, MICHELLE Yu
ELIZABETH RODRIGUEZ-Ross
ERNEST L, SARASON, JR. EXECUTIVE DIRECTOR
A. CLARISSA WRIGHT GREGORY J. WENGER

In accordance with the Rules of the Board of Bar Overseers, at its
meeting held January 13, 2020, the Board of Bar Overseers considered the record
in re Matter of Lisa Siegel Belanger (C2-17-00247 608). After consideration and
upon Motion duly made and seconded, it was unanimously

VOTED: for the reasons stated in the memorandum attached to
this vote, to file an Information with the Supreme Judicial
Court recommending that Ms. Belanger be suspended
from the practice of law for two years; and that, if the
Court imposes a suspension of a year or less despite the
Board’s recommendation, she be required to petition for
reinstatement to the bar so she may demonstrate to the
Board at a reinstatement hearing that she has taken
steps to address the shortcomings noted at page 17 of
the Board’s memorandum.

(Both Mr. Martin and Ms. Kazarosian were recused from
the matter and did not participate in the discussion and
vote.)

 

Elizabeth Rodriguez-Ross

Secretary pro tem

 
Case 1:20-cv-10445-IT Document 1-4 Filed 03/04/20 Page 3 of 5

SUPREME JUDICIAL COURT
for Suffolk County
Case Docket

IN RE: LISA SIEGEL BELANGER
THIS CASE CONTAINS IMPOUNDED MATERIAL OR PID

 

BD-2020-013
CASE HEADER
Case Status Hearing scheduled Status Date 02/20/2020
Nature Misconduct Entry Date 02/03/2020
Relief Sought term suspension Justice Gaziano, J.
Full Ct Number Case Type Discipline
INVOLVED PARTY ATTORNEY APPEARANCE
Office of the Bar Counsel Adam C. LaFrance, Assistant Bar Counsel
Complainant Rodney S. Dowell, Bar Counsel
Board of Bar Overseers Joseph S. Berman, Board Counsel
Complainant
Lisa Siegel Belanger
Respondent
DOCKET ENTRIES
Entry Date Paper Entry Text
02/03/2020 Case entered.
02/03/2020 #1 Information pursuant to S.J.C. Rule 4:01, §8 filed by Joseph S. Berman, Board Counsel
02/03/2020 #2 Order assigning Justice Gaziano. (Gants, C.J.)
02/03/2020 #3 NOTICE Re: 1) Entry of new Bar Docket Case filed; 2) Response or further pleadings may be electronically filed;
and 3) Copy of S.J.C. Rule 2:23 enclosed regarding Appeals in Bar Discipline Cases.
02/03/2020 #4 CD Record of Proceeding Volume(s)
02/03/2020 #5 IMPOUNDED documents filed with Record of Proceedings.
02/03/2020 #6 Motion to Impound Exhibits at Tabs 13 and 25 from the record of proceedings filed by General Counsel Joseph
S. Berman. (Order #7)
02/12/2020 Motion Under Advisement. (Gaziano, J.).
02/12/2020 #7 ORDER OF IMPOUNDMENT, as on file. (Gaziano, J.)
02/12/2020 #8 Electronic Notice to counsel/parties regarding paper number 7.
02/20/2020 bdhrg scheduled on 04/22/2020 at 11:00 AM in Courtroom 2, Second Floor.
02/20/2020 #9 Order of Notice issued returnable twenty-second day of April, 2020 at 11:00 am, Courtroom 2, John Adams
Courthouse, 1 Pemberton Sq., Boston, Massachusetts, filed.
02/20/2020 #10 Notice to assistant bar counsel regarding paper number 9.
02/24/2020 #11 Email from Lisa Belanger received Monday February 24, 2020 at 1:13 pm. with attached docket sheet.

As of 03/04/2020 2:25pm
Case 1:20-cv-10445-IT Document 1-4 Filed 03/04/20 Page 4 of 5

Look Up An Attorney

Click on each Attorney for more details.

Lisa Siegel Belanger (v)

(978) 998-2342
Status Active

Malpractice Insurance No

City Peabody

Public Discipline Yes - Click to Expand
0)

Belanger Law Office
300 Andover St, Number 194
Peabody, Massachusetts 01960

Admitted to the Mass. Bar
12/18/1996

Board of Bar Overseers Number
633060

Malpractice Insurance Not Covered

05/25/2018 :
Disciplinary Proceedings Pending

Contact Us: 99 High Street | 2nd Floor | Boston, Massachusetts 02110 | (617) 728-8750

BBO/OBC Privacy Policy. Please direct all questions to webmaster@massbbo.org. © 2020. Board of Bar
Overseers. Office of Bar Counsel. All rights reserved.
Case 1:20-cv-10445-IT Document 1-4 Filed 03/04/20 Page 5of5

BOARD OF BAR OVERSEERS
of the Supreme Judicial Court
99 HIGH STREET
BOSTON. MASSACHUSETTS 02110

BOARD OF BAR OVERSEERS
VINCENT J, PISEGNA, CHAIR
JOHN J, MORRISSEY, VICE CHAIR
APRIL C, ENGLISH

ANDREW J, FERRARA

ERIN K. HIGGINS

FRANCIS P. KEOUGH

DAVID B. KRIEGER, M.D.
JEFFREY R, MARTIN

David A, ROUNTREE

KEVIN P, SCANLON

MICHAEL G. TRACY

617-728-8700

Fax: 617-482-8000

massbbo.org

July 2, 2018

GENERAL COUNSEL

JOSEPH S, BERMAN

ASSISTANT GENERAL COUNSEL
PAUL M. REZENDES

ASSISTANT GENERAL COUNSEL
JEFFREY D. WOOLF

ASSISTANT GENERAL COUNSEL
MERLE R, Hass

Lisa Segal Belanger, Esq.
Belanger Law Office

300 Andover Street, umber 194
Peabody, MA 01960

Re: Bar Counsel, Petitioner v. Lisa Segal Belanger, Esq., Respondent
BBO File No. C2-17-00247608

Dear Attorney Belanger:

We received your recent filing in connection with your petition for discipline and
noted that you filed it pro se. We strongly encourage you to obtain counsel as soon as
possible to represent you in this matter, so that you can benefit from the objective perspective
of a third party in representing you.

If you wish to be represented by counsel in these proceedings but are unable to afford
counsel, or need assistance in obtaining counsel, the Board will aitempt to assist you. Such
request should be addressed to me at 617-728-8712 or j.berman@massbbo.org.

It is very important that you contact us right away, as it is the Board’s policy, given
time standards approved by the Supreme Judicial Court, not to continue the hearing for the
purpose of allowing a respondent additional time to obtain counsel.

Sinc oury,

  
 
   

Josep erman
General Counsel
JSB/jdr

cc: Adam C. LaFrance, Esq.
